DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170105223 A1 (Zhang et al., hereinafter Zhang) in view of 20180124796 (Noh et al., hereinafter Noh).
Regarding claim 1, Zhang discloses an interaction method for interference coordination information between base stations (paragraph 2, “interference coordination method…”), comprising: determining a predetermined beam setup of a base station (paragraph 45, “step 306: selecting an appropriate beam by the eNB for transmission to the user equipment according to the measurement result reported by the user equipment and/or interference coordination requests from other eNBs”); and [transmitting] the beam information index to other base stations (paragraph 46, “the other eNBs and the eNB further exchange the above interference coordination requests”. Paragraph 87, “port index” corresponding to “beam information index”).
Zhang does not specifically disclose establishing a beam index indicating each beam in the predetermined beam setup and its corresponding status. Zhang does not explicitly discloses where the 
In related art concerning method and an apparatus for managing UE-to-UE interference in a wireless communication system, Noh discloses establishing a beam index indicating each beam in the predetermined beam setup (paragraph 90, “a first base station to which a first terminal (or interfered terminal) 320 belongs may transmit resource allocation information and beam index information to a second base station.”) and its corresponding status (paragraphs 102 and 111, where the status can be interfered or non-interfered). Noh more explicitly disclose where the beam index information indicates each beam (paragraph 90, “a first base station to which a first terminal (or interfered terminal) 320 belongs may transmit resource allocation information and beam index information to a second base station.”)  and its corresponding status (paragraphs 102 and 111, where the status can be interfered or non-interfered), the status indicates whether each beam is used or a degree to which each beam is interfered (paragraphs 109-113, “…the base station sets all items of interference region information 510 to be "X" (no interference) and performs an update to "0" (e.g. presence of interference) only for the transmit/receive beam index pair with a certain interference strength threshold or higher…” reads on “degree to which each beam is interfered”, since the strength of the interfered is measured by the UEs and shared by the BSs. Only one of the selections provided is required in the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings about establishing a beam index indicating each beam in the predetermined beam setup and its corresponding status with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that a beam indexes identify the beams; therefore, the collaborative base stations can make determinations based on the state of the beams, e.g., interfering, experiencing interference or not interfering or experiencing interference. Also, one of ordinary skill in the art would have recognized that the degree of interference coordination method because one of ordinary skill in the art would have recognized that the degree of interference can be classified as interfering/non-interfering based on the strength of the interference, since a low degree of interference can be tolerated, but not a high strength/degree of interference.

Zhang does not specifically disclose interference status information. Also, Zhang does not explicitly disclose where the status indicates an interference power corresponding to each beam, and/or an allowed interference power corresponding to each beam, and/or an allowed interference power of each beam corresponding to a different modulation coding mode.
Noh discloses interference status information (paragraphs 102 and 111, where the status can be interfered or non-interfered). Noh further discloses where the status indicates an interference power corresponding to each beam, and/or an allowed interference power corresponding to each beam, and/or an allowed interference power of each beam corresponding to a different modulation coding mode (paragraphs 109-113, “…the base station sets all items of interference region information 510 to be "X" (no interference) and performs an update to "0" (e.g. presence of interference) only for the transmit/receive beam index pair with a certain interference strength threshold or higher…” reads on “degree to which each beam is interfered”, since the strength of the interfered is measured by the UEs and shared by the BSs. Only one of the selections provided is required in the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings about interference status information with Zhang’s interference 
Regarding claim 14, Zhang discloses a base station (Fig. 1, “eNB” shown at each call), comprising: an interference coordination information receiving unit (Fig 9, “receiving unit 903”) configured to receive beam-associated interference coordination information from other base stations (paragraph 45, paragraph 68, “as a receiver end of an interference coordination request, the eNB may receive an interference coordination request from other eNB…”); an interference status information determining unit configured to determine (Fig. 9, “interference coordination apparatus”), based on the interference coordination information, beam-associated interference status information (Fig. 9, “interference coordination apparatus”;  paragraph 45, “selecting an appropriate beam by the eNB for transmission to the user equipment according to the measurement result reported by the user equipment and/or interference coordination requests from other eNBs” and paragraph 68, “an identification of a beam used by the other eNB, and/or an identification of a beam with power greater than predefined power in beams used by the other eNB”); and an interference adjusting unit configured to adjust, based on the interference [status] information, a power and/or a modulation coding mode of each beam (Fig. 5, paragraphs 54-55 and  57, “the eNB may perform interference coordination on an interference beam by lowering transmission power of the interference beam”, where “adjusting power” was selected from the choices provided. Where at least one of the processing modules 9021-9024” can be tasked with this step).
Zhang does not specifically disclose interference status information. Also, Zhang does not explicitly disclose where the status indicates an interference power corresponding to each beam, and/or an allowed interference power corresponding to each beam, and/or an allowed interference power of each beam corresponding to a different modulation coding mode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings about interference status information with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that it would be desirable to identify the interference status of the beams; therefore, the collaborative base stations can make determinations based on the state of the beams, e.g., interfering, experiencing interference or not interfering or experiencing interference. Also, one of ordinary skill in the art would have recognized that the degree of interference can be classified as interfering/non-interfering based on the strength of the interference, since a low degree of interference can be tolerated, but not a high strength/degree of interference.
Regarding claims 3, Zhang and Noh disclose all the limitations of claim 1.  
Zhang does not specifically disclose where the status indicates, with respect to a specific physical resource block, whether each beam is used or a degree to which each beam is interfered.
Noh discloses where the status indicates, with respect to a specific physical resource block, whether each beam is used or a degree to which each beam is interfered (paragraph 104, “(e.g. RB [x])”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings where the status indicates, with respect to a specific physical resource block, a degree to which each beam is interfered  with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that the degree of interference can be classified as interfering/non-interfering based on the strength of the interference, since a low degree of interference 
Regarding claim 4, Zhang and Noh disclose all the limitations of claim 1.  
Zhang does not specifically disclose where the status indicates an interference power corresponding to each beam, and/or an allowed interference power corresponding to each beam, and/or an allowed interference power of each beam corresponding to a different modulation coding mode.
Noh discloses where the status indicates an interference power corresponding to each beam, and/or an allowed interference power corresponding to each beam, and/or an allowed interference power of each beam corresponding to a different modulation coding mode (paragraphs 109-113, “…the base station sets all items of interference region information 510 to be "X" (no interference) and performs an update to "0" (e.g. presence of interference) only for the transmit/receive beam index pair with a certain interference strength threshold or higher…” reads on “degree to which each beam is interfered”, since the strength of the interfered is measured by the UEs and shared by the BSs. Only one of the selections provided is required in the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings where the status indicates an interference power corresponding to each beam with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that the degree of interference can be classified as interfering/non-interfering based on the strength of the interference, since a low degree of interference can be tolerated, but not a high strength/degree of interference.
Regarding claim 5, Zhang and Noh disclose all the limitations of claim 1.  Zhang further discloses where the status indicates an interference power corresponding to each beam group that includes a predetermined number of beams, and/or an allowed interference power corresponding to each beam group, and/or an allowed interference power of each beam group corresponding to a different modulation coding mode (paragraphs 52 and 70, “beams at the eNB end are grouped according to their relevance first, with beams of relatively strong relevance being placed in one group, and then serial numbers of beams used in transmission in the beam groups are indicated via the dynamic signaling “ and 
	Regarding claim 6, Zhang and Noh disclose all the limitations of claim 1. 
 	Zhang does not specifically disclose where the status indicates an interference power corresponding to each sequence element in a predetermined beam index sequence formed by each beam, and/or an allowed interference power corresponding to each sequence element, and/or an allowed interference power of each sequence element corresponding to a different modulation coding mode, wherein each sequence element includes one or more beams.
Noh discloses where the status indicates an interference power corresponding to each sequence element in a predetermined beam index sequence formed by each beam, and/or an allowed interference power corresponding to each sequence element, and/or an allowed interference power of each sequence element corresponding to a different modulation coding mode, wherein each sequence element includes one or more beams (paragraph 240-242, “method of identifying terminals based on CDM is a method in which terminals performing UL beam management use a UL RS having different sequences or codes. For this purpose, the TRP may allocate a sequence identifier (ID) that allows UEs to use different sequences.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings where the status indicates an interference power corresponding to each sequence element in a predetermined beam index sequence formed by each beam with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that identifying the sequence/code index of each beam, so that the neighboring stations  can identify the interference/no-interference/degree of interference of the particular beams based on shared index sequences. 
Regarding claims 9 and 16, Zhang and Noh disclose all the limitations of claims 8 and 15, respectively. 
Zhang does not specifically disclose where the interference status information includes one or more of: an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station; an interference power caused by each beam of the 
Noh discloses where the interference status information includes one or more of: an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station; an interference power caused by each beam of the downlink base station on each beam of the uplink base station (paragraphs 109-113, “…the base station sets all items of interference region information 510 to be "X" (no interference) and performs an update to "0" (e.g. presence of interference) only for the transmit/receive beam index pair with a certain interference strength threshold or higher…” reads on “degree to which each beam is interfered”, since the strength of the interfered is measured by the UEs and shared by the BSs. Paragraphs 10, 86-87, where both UL and DL power interference of neighboring devices/BS and  is considered. “Only one of the selections provided is required in the claim); a total interference power caused by each beam of the downlink base station on the uplink base station; and a total interference power caused by the downlink base station on each beam of the uplink base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings where the status information includes an interference power caused by each beam of the downlink base station on each beam of the uplink base station with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that DL BS power is stronger than UL power and if no measures are taken, the EUs being interfered can be severely disrupted.
Regarding claims 11 and 18, Zhang and Noh disclose all the limitations of claims 9 and 16, respectively. Zhang further discloses wherein adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: adjusting, based on the interference power of the downlink base station, the modulation coding mode of each beam of the uplink base station according to the allowed interference power of the uplink base station (Paragraphs 54, 56, 106, e.g., “coordinating with the other eNB for a time frequency resources used by the interference beam...” where resource allocation is evaluated and changed to accommodate and (MCS) modulation coding schemes 
Regarding claims 13 and 19, Zhang and Noh disclose all the limitations of claims  8 and 14, respectively.  
 Zhang does not specifically disclose where the beam index information indicates each beam and its corresponding status, the status indicates whether each beam is used or a degree to which each beam is interfered.
Noh discloses where the beam index information indicates each beam (paragraph 90, “a first base station to which a first terminal (or interfered terminal) 320 belongs may transmit resource allocation information and beam index information to a second base station.”)  and its corresponding status (paragraphs 102 and 111, where the status can be interfered or non-interfered), the status indicates whether each beam is used or a degree to which each beam is interfered (paragraphs 109-113, “…the base station sets all items of interference region information 510 to be "X" (no interference) and performs an update to "0" (e.g. presence of interference) only for the transmit/receive beam index pair with a certain interference strength threshold or higher…” reads on “degree to which each beam is interfered”, since the strength of the interfered is measured by the UEs and shared by the BSs. Only one of the selections provided is required in the claim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Noh’s teachings about a degree to which each beam is interfered with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that the degree of interference can be classified as interfering/non-interfering based on the strength of the interference, since a low degree of interference can be tolerated, but not a high strength/degree of interference.

Claims 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170105223 A1 Zhang in view of Noh and further in view of US 20120281657 A1 (Ding et al., hereinafter Ding).
Regarding claims 10 and 17, Zhang and Noh disclose all the limitations of claims 9 and 16, respectively. 
Zhang and Noh do not specifically disclose where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam of the downlink base station on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of the downlink base station according to the priority corresponding to each beam of the downlink base station.
	In relate art concerning method for downlink multi-antenna  multi-base station  interference coordination, Ding discloses where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam of the downlink base station on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of the downlink base station according to the priority corresponding to each beam of the downlink base station (paragraph 91, conditions C.sub.1 and C.sub.2 can be any condition, such as energy strength threshold, scheduling frequency, service quality satisfaction threshold and the like. It is also to be noted that the conditions C.sub.1 and C.sub.2 can be determined in a variety of manners”, where “service quality” (QoS) adjusts power, among others, based on the Quality of Service of UEs. Where only one limitation is required from the choices provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ding’s teachings where with Zhang’s and Noh’s interference coordination method because one of ordinary skill in the art would have recognized that priorities are assigned to UEs based 
Regarding claim 12, Zhang and Noh disclose all the limitations of claim 9. 
Zhang and Noh do not specifically disclose where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of beam of the downlink base station and/or the modulation coding mode of each beam of the uplink base station, according to the priority corresponding to each beam of the downlink base station.
Ding discloses where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of beam of the downlink base station and/or the modulation coding mode of each beam of the uplink base station, according to the priority corresponding to each beam of the downlink base station (paragraph 91, conditions C.sub.1 and C.sub.2 can be any condition, such as energy strength threshold, scheduling frequency, service quality satisfaction threshold and the like. It is also to be noted that the conditions C.sub.1 and C.sub.2 can be determined in a variety of manners”, where “service quality” (QoS) requires at least adjusting power, among others, based on the Quality of Service of UEs to which a user is subscribed. Where only one limitation is required from the choices provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ding’s teachings where with Zhang’s and Noh’s interference coordination method because one of ordinary skill in the art would have recognized that priorities are assigned to UEs based on the Quality of service required and where devices with higher priorities are would be considered first to ensure that the quality of service to which they are subscribed is satisfied.

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argues in substance:
(A) “Zhang and Noh, whether considered separately or in combination, fail to teach at least limitations (i) and (ii) as required by independent claim 1…Claims 3-6, which directly depend from amended independent claim 1, are patentable over Zhang and Noh for at least the same reasons.”
Accordingly, it is clear that neither Zhang nor Noh teaches limitations (i) and (ii) as required by amended independent claim 1” 
In response to argument (A), the Examiner would like to point out where as presented in the Non-Final rejection dated 07/09/2020, Zhang discloses establishing a beam index indicating each beam in the predetermined beam setup (paragraph 45, “step 306). Where for interference coordination, beams are required to be identified (idexed), so that the BSs can coordinate to reduce intercell interference (ICI) and in that manner optimize sector throughput and consequently, improving the system’s throughput and overall performance.  This is particularly important in large systems that comprise large numbers of base stations. Also, the corresponding status related to interference are required, since the purpose of the intercell coordination is to decrease interference; therefore, the base stations need to know the “status” (high interference, no interference, interference level, ratio of physical resource blocks (PRBs) of highly interfered UEs among others) of the other base stations. The examiner would like to further point out that the alleged limitations are not novel, but routine practice in interference coordination networks/techniques.
	The Noh reference was introduced to more explicitly show where the “status” (interference) information is based on the interference collected from EU’s of the reporting and adjacent areas/regions of the reporting BS. Where the interference information received is indexed based on the specific region (beam) where the UE’s are found. The information is shared between BSs, so that they can coordinate resource allocation based on interference information.  Noh, goes beyond as to share resource allocation information. It is noted that 5G networks are more densely populated with BSs; therefore, interference information of regions/beams, is critical.
	(B) “…amended independent claim 7 recites, in part, the following limitations:

In response to argument (B), the Examiner would like to point out where power or modulation coding schemes are adjusted based on interference information, so that interference can be reduced. For example, certain modulation schemes are better at rejecting radio frequency interference than others; therefore, adjusting a current modulation scheme would reduce interference in a region/beam and consequently, would reduce overall interference in the system/network.  Also, power adjustment is key in interference reduction; therefore, power control/adjustments is a must in interference control/reduction.
(C) “Claims 10, 12, and 17, which depend from amended independent claims 7 or 14, are patentable over Zhang, Noh, and Ding  for at least the same reasons…”
Please see response to arguments (A) and (B) above.
The examiner has given a broad and reasonable interpretation to the claims and considers that the prior art recited, discloses all the limitations of the claims, as presently written. Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
01/05/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649